Citation Nr: 0614825	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  02-74 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for back 
disability.

(The issue of entitlement to service connection for bilateral 
pes planus is the subject of a separate Board decision.)

REPRESENTATION

Veteran represented by:	Brian M. Ramsey, Attorney-at-
Law


WITNESSES AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to March 
1970.

This matter came to the Board of Veterans' Appeals (Board) 
from a January 2001 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  The veteran 
testified at a Board hearing at the RO in September 2004.  
This matter was remanded in March 2005 for further 
development.  A review of the record shows that the RO has 
complied with all remand instructions.  Stegall v. West, 11 
Vet. App. 268 (1998).

The issue of entitlement to service connection for a back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.



FINDINGS OF FACT

1.  In a July 1997 rating decision, it was determined that 
new and material evidence had not been received to reopen a 
claim of entitlement to service connection for a back 
disability; the veteran did not file a notice of 
disagreement.  

2.  At a June 2000 videoconference Board hearing, the veteran 
verbally requested to reopen his claim. 

3.  Additional evidence received since the RO's July 1997 
decision bears directly and substantially upon the specific 
matter under consideration, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.



CONCLUSIONS OF LAW

1.  The July 1997 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  New and material evidence has been received since the 
July 1997 denial, and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126.  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In light of the favorable 
decision as it relates to the issue of whether new and 
material evidence has been received to reopen a claim of 
service connection for a back disability, no further 
discussion of VCAA is necessary at this point.  

Criteria & Analysis

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108; see Hodge 
v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  However, the 
"benefit of the doubt doctrine" does not apply to the 
preliminary question as to whether new and material evidence 
has been received to reopen a claim.  Martinez v. Brown, 6 
Vet. App. 462 (1994).  Further, as made clear in the new 
version of 38 C.F.R. § 3.156(a), in order to reopen a claim 
there must be new and material evidence presented or secured 
"since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits."  Evans v. Brown, 9 Vet. App. 273, 
285 (1996), overruled on other grounds by Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

In July 1972, the veteran filed a claim of service connection 
for a back disability.  In a September 1972 rating decision, 
the veteran's claim was denied on the basis that service 
medical records did not reflect any treatment for a back 
injury, and a medical board determination that the disability 
preexisted service.  The veteran did not initiate an appeal 
of that decision, therefore, the RO's September 1972 decision 
is final.  38 U.S.C.A. § 7105(c).

In May 1996, the veteran filed a claim to reopen entitlement 
to service connection for a back disability.  In a July 1997 
rating decision, the veteran's claim was denied on the basis 
that new and material evidence had not been received to 
reopen the claim.  The veteran did not initiate an appeal of 
that decision, therefore, the RO's July 1997 decision is 
final.  38 U.S.C.A. § 7105(c).

In June 2000, at the Board hearing, the veteran verbally 
requested to reopen entitlement to service connection for a 
back disability.  In a January 2001 rating decision, the RO 
denied the claim, finding that new and material evidence had 
not been received to reopen the claim.  

Evidence of record at the time of the July 1997 denial 
consisted of service medical records, a September 1972 VA 
examination, and post-service private medical records from 
the 1990s.  

Evidence received since the July 1997 decision denying 
service connection is new and material.  Specifically, since 
the prior denial, the veteran has testified as to the 
specific back injury that he claims he sustained in service, 
and details regarding the medical treatment he claims he 
obtained in service.  See September 2004 Transcript.  The new 
evidence bears directly and substantially upon the specific 
matter under consideration, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim of service connection.  The claim, therefore, is 
reopened.  38 U.S.C.A. § 5108.  The Board's decision is 
strictly limited to the reopening of the claim and does not 
address the merits of the underlying service connection 
claim.  


ORDER

New and material evidence has been received to reopen the 
claim of service connection for a back disability.  To this 
extent, the appeal is granted, subject to the directions set 
forth in the following remand section of this decision.


REMAND

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1111.  

The law further provides that the burden to show no 
aggravation of a pre-existing disease or disorder during 
service is an onerous one that lies with the government.  See 
Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  Importantly, the VA 
Office of the General Counsel determined that VA must show by 
clear and unmistakable evidence that there is a pre-existing 
disease or disorder and that it was not aggravated during 
service.  See VAOPGCPREC 3-03 (July 16, 2003).  The claimant 
is not required to show that the disease or injury increased 
in severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.  The Board 
must follow the precedent opinions of the General Counsel.  
38 U.S.C.A. § 7104(c).

The Board notes that the veteran's enlistment examination is 
not available for review.  A February 1970 x-ray examination 
reflects a finding of bilateral spondylolysis at L5 
unassociated with spondylolisthesis.  The discharge diagnosis 
was spondylolysis with more than mild symptoms, resulting in 
repeated outpatient visits and significant assignment 
limitations.  Initially, the Board finds that the veteran 
should be scheduled for a VA examination to assess the 
existence of a current back disability, a determination as to 
whether any such disability is congenital or acquired in 
nature, and the etiology of any current back disability, to 
include whether the veteran sustained a superimposed injury 
to the back in service, and whether during service the 
veteran sustained an increase in severity beyond the natural 
progression of the disease.  Then, the RO should readjudicate 
the issue of entitlement to service connection for a back 
disability, consistent with the standard as stated 
hereinabove.  See 38 U.S.C.A. § 1111.

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim of service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  As these questions are involved in the 
present appeal, and in light of this matter being remanded 
for additional development, the RO is instructed to provide 
proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that informs the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded, and also include 
an explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

Accordingly, the case is REMANDED for the following actions:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  The veteran should be scheduled for 
a VA examination to determine the 
nature and etiology of any current back 
disability.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner.  Any 
medically indicated special tests (such 
as x-rays if deemed medically 
advisable) should be accomplished, and 
all special test and clinical findings 
should be clearly reported.  After 
reviewing the claims file and examining 
the veteran, the examiner should 
respond to the following:

     a)  The examiner should offer an 
opinion as to whether the veteran's 
back disability is an acquired 
disability, or a congenital or 
development defect, as set forth in 
38 C.F.R. § 4.9.  

     b)  If the veteran has an acquired 
back disability, then the examiner 
should offer an opinion as to whether 
the veteran's back disability pre-
existed active service with appropriate 
reasons for the opinion with citation 
to the evidence.  

     c)  If the examiner determines 
that the veteran has an acquired back 
disability which pre-existed service, 
the examiner should offer an opinion as 
to whether there was an increase in the 
severity of the veteran's back 
disability in service, and whether such 
an increase was due to the natural 
progress of the disease.

     d)  The examiner should offer an 
opinion as to whether any current 
acquired back disability is causally 
related to any injury or disease during 
active duty service.  

3.  After completion of the above, the RO 
should review the expanded record, and 
readjudicate the issue of entitlement to 
service connection for a back disability, 
the include an analysis under 38 U.S.C.A. 
§ 1111.  If the claim remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be remanded to the Board for 
appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


